           Case 1:20-cv-03646-RA Document 15 Filed 12/08/20 Page 1 of 2

                                                                     USDC-SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                         DOC#:
SOUTHERN DISTRICT OF NEW YORK                                        DATE FILED: 12/8/2020

 ARDIANA SHKOZA,

                                 Plaintiff,

                         v.                                          20-cv-3646 (RA)

 NYC HEALTH AND HOSPITAL                                                  ORDER
 CORPORATION AND JACOBI MEDICAL
 CENTER,

                                 Defendants.

RONNIE ABRAMS, United States District Judge:

        The Court is in receipt of Defendants’ motion to dismiss this lawsuit. See Dkt. 13. Ms.

Shkoza is directed to respond to the motion within 30 days of this order. In preparing her response,

Ms. Shkoza may wish to consult the New York Legal Assistance Group’s legal clinic for pro se

litigants, by visiting its website at nylag.org/pro-se-clinic/ or by calling (212) 659-6190. This

clinic, which is neither part of nor run by the Court, assists pro se litigants with federal civil cases.

        Ms. Shkoza is also informed that, pursuant to Federal Rule of Civil Procedure 15, she has

the right to amend her complaint once as a matter of course within 21 days of service of

Defendants’ motion.

        Based on the Court’s initial review of Defendants’ motion to dismiss, the Court finds that

good cause exists for a stay of discovery pursuant to Federal Rule of Civil Procedure 26(c). See

Spencer Trask Software & Info. Servs., LLC v. RPost Int'l Ltd., 206 F.R.D. 367, 368 (S.D.N.Y.

2002) (emphasis added). Discovery is stayed until the Court decides Defendants’ motion to

dismiss.

        If the case is not dismissed, the Court will schedule an initial status conference following

its decision.
            Case 1:20-cv-03646-RA Document 15 Filed 12/08/20 Page 2 of 2




         The Clerk of Court is directed to mail a copy of this order to Plaintiff.

SO ORDERED.
Dated:      December 8, 2020
            New York, New York

                                                    Ronnie Abrams
                                                    United States District Judge




                                                    2
